DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 21-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 37, and 39 recite the limitation “projecting the [first/second] visual asset.” The limitation renders the claims indefinite because it is not clear whether the assets being projected 
Claims 21-36 and 38 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 27 recites the “transforming the base line … perspective of the light projector” twice. It is impossible to determine whether the second “transforming …” clause is supposed to correspond to a different transformation or a simple typographical/clerical error. For the purpose of further examination, the duplicate limitation has been disregarded.
Claim 28 depends from claim 27 and therefore inherit all of the deficiencies of claim 27 discussed above. 
Claim 38 recites the limitation “the second region.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the claim has been interpreted as “wherein identifying the first region comprises.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 25, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brett R. Jones (“Augmenting Complex Surfaces with Projector-Camera Systems,” MS Thesis, University of Illinois at Urbana-Champaign, 2010), hereinafter referred to as Jones.
Regarding claim 1, Jones teaches a method for augmenting a scene in real space with projected content comprising: 
Jones Ch. 3, pg. 9: “A projector starts with a two dimensional image and emits colored light which is cast onto three dimensional objects”, see Fig. 3.1, & Fig. 4.4); 
at a camera facing the scene, capturing a set of scan images of the scene, each scan image in the set of scan images captured during projection of a corresponding setup frame, in the sequence of setup frames, onto the scene by the light projector (Jones Ch. 5, pg. 25: “Our projector-camera system, the Surface Interaction Engine, has an integrated structured light scanner for acquiring the 3D geometry”; Jones Figs. 5.7 & 5.9); 
calculating a pixel correspondence map based on pixel values in scan images in the set of scan images and pixel values in corresponding setup frames in the sequence of setup frames (Jones Fig. 4.4, pg. 18: “Once these camera to projector correspondences are determined, checkerboard to camera correspondences can be transformed into checkerboard to projector correspondences”; Jones pg. 19: “the goal is to establish exact projector correspondences in a single pattern, to reduce artifacts from calibration target movement … the corners of the pattern can serve as spatial codes yielding projector to world space correspondences”; Jones Fig. 4.6: shows an example color checkboard pattern; Jones Fig. 4.8, pg. 22: “an idealized camera checkerboard is generated by transforming the exemplar checkboard with H1”; further see Jones Ch. 4 for more details on projector camera calibration); 
deriving a three-dimensional representation of the scene based on the pixel correspondence map (Jones Figs. 5.7, 5.9, 6.1);
accessing a first visual asset assigned to a first region of the scene (Jones Fig. 4.7-4.8: the checkboard pattern from the scene is accessed); 
warping the first visual asset according to a profile of the first region of the scene characterized in the three-dimensional representation of the scene (Jones Fig. 4.9: “First the exemplar checkerboard is warped using H1 to create an idealized camera image. Then this image is warped using H0 to create the projected checkerboard”); and 
Jones pg. 21: “in order to project the virtual checkerboard onto the physical checkerboard, the projector and camera must be calibrated”; Jones pg. 22: “While these interest points could be used directly to generate a projected checkerboard … Then an idealized camera checkerboard is generated by transforming the exemplar checkerboard with H1. Then this checkerboard is transformed by H0 yielding a projector checkerboard … As long as the physical plane containing the checkerboard is slightly larger than the actual checkerboard the approximation almost always places the projected checkerboard on the physical plane”).

Regarding claim 25, Jones teaches the method of claim 1: further comprising: 
capturing a baseline image depicting the scene in a field of view of the camera; and transforming the baseline image into a corrected color image based on the pixel correspondence map, the corrected color image depicting the scene from a perspective of the light projector (Jones Fig. 4.4, pg. 18: “Once these camera to projector correspondences are determined, checkerboard to camera correspondences can be transformed into checkerboard to projector correspondences”; Jones pg. 19: “the goal is to establish exact projector correspondences in a single pattern, to reduce artifacts from calibration target movement … the corners of the pattern can serve as spatial codes yielding projector to world space correspondences”; Jones Fig. 4.6: shows an example color checkboard pattern; Jones pg. 20: “We present a unique color filtered projector calibration checkerboard”; Jones Fig. 4.8, pg. 22: “an idealized camera checkerboard is generated by transforming the exemplar checkboard with H1”; further see Jones Ch. 4 for more details on projector camera calibration); and 
wherein deriving the three-dimensional representation of the scene comprises calculating a disparity map between the baseline image, depicting the scene from a perspective of the camera, and the corrected color image, depicting the scene from a perspective of the light Jones pg. 20-21, pg. 33-34: teaches background subtraction, color correction, depth map – the subtraction yields a disparity map between the two images; see Jones Fig. 4.7, 5.7).

Regarding claim 26, Jones teaches the method of claim 1: 
further comprising capturing a baseline image depicting the scene in a field of view of the camera; and wherein deriving the three-dimensional representation of the scene comprises: transforming the baseline image into a corrected color image based on the pixel correspondence map, the corrected color image depicting the scene from a perspective of the light projector (Jones Fig. 4.4, pg. 18, pg. 19,  Fig. 4.6, pg. 20, Fig. 4.8, pg. 22, Ch. 4 discussed above); and 
fusing the baseline image and the corrected color image to generate a depth map of the scene (Jones Fig. 5.7).

Regarding claim 29, Jones teaches the method of claim 1: 
wherein serving the sequence of setup frames to the light projector comprises, at a controller coupled to the light projector and to the camera, sequentially serving the sequence of setup frames to the light projector (Jones pg. 7: “projecting n sequences of patterns”; Jones Ch. 3, pg. 9: “A projector starts with a two dimensional image and emits colored light which is cast onto three dimensional objects”, see Figs. 3.1, 4.4, 5.2); and 
wherein capturing the set of scan images comprises, at the controller, triggering the camera comprising a two-dimensional optical sensor to capture a scan image, in the set of scan images, responsive to serving a corresponding setup frame, in the sequence of setup frames, to the light projector (Jones Ch. 5, pg. 25: “Our projector-camera system, the Surface Interaction Engine, has an integrated structured light scanner for acquiring the 3D geometry”; Jones Figs. 5.7 & 5.9).

claim 30, Jones teaches the method of claim 1: 
wherein serving the sequence of setup frames to the light projector comprises serving a sequence of horizontal setup frames, in the sequence of setup frames, to the light projector, each horizontal setup frame in the sequence of horizontal setup frames comprising a unique distribution of alternating columns of black pixels and columns of white pixels (Jones pg. 26: “this is accomplished by using a horizontal pattern to encode the projector row”; Jones Fig. 5.2: the horizontal binary sequence of black and white pixels shown are 1101 and 1011); 
wherein capturing the set of scan images comprises capturing a set of horizontal scan images, each horizontal scan image in the set of horizontal scan images captured during projection of a corresponding horizontal setup frame in the sequence of horizontal setup frames onto the scene by the light projector; and wherein calculating the pixel correspondence map comprises: converting each horizontal scan image in the set of horizontal scan images into a black-and-white horizontal scan image; and compiling the set of black-and-white horizontal scan images into a horizontal composite scan image comprising an array of pixels, each pixel in the array of pixels: assigned a pixel address corresponding to a particular pixel in the camera; and comprising a horizontal pixel value corresponding to a horizontal address of a column of pixels in the light projector defining a columnar field of view that intersects a field of view of the particular pixel in the camera at a surface in the scene (Jones Fig. 5.2 & pg. 26 discussed above; further see Jones Ch. 5.1.1. regarding Gray Codes for more details).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett R. Jones (“Augmenting Complex Surfaces with Projector-Camera Systems,” MS Thesis, University of Illinois at Urbana-Champaign, 2010), in view of Petrovskaya et al. (US 2017/0352192 A1), hereinafter referred to as Jones and Petrovskaya, respectively.
Regarding claim 21, Jones teaches the method of claim 1, further comprising: 
scaling the first visual asset to the first region of the scene (Jones pg. 22 discussed above teaches that the transformed pattern is slightly larger than the actual pattern).
However, Jones does not appear to explicitly teach detecting a depth discontinuity in the three-dimensional representation of the scene and distinguishing the first region of the scene from a second region of the scene based on the depth discontinuity.
Pertaining to the same field of endeavor, Petrovskaya teaches detecting a depth discontinuity in the three-dimensional representation of the scene (Petrovskaya ¶0141: “To detect a range discontinuity, some embodiments compare the depth values of neighboring pixels”); and
distinguishing the first region of the scene from a second region of the scene based on the depth discontinuity (Petrovskaya ¶0145: “some parts may have changed. In these cases, it may be useful to re-map only the changed areas … the portions selected for removal may be specified by a user, or may be identified based upon a comparison of new data with the old Petrovskaya ¶0309: “This may help to prevent virtual objects showing through between data points … there may be missing data near range discontinuities … For this reason, some embodiments construct a 3D mesh out of the RGBD data by connecting data points from adjacent pixels into triangular faces. On range discontinuities, the system may fill in depth data by taking the furthest range of the adjacent pixels. This may create a good approximation of the actual boundary of the range discontinuity”).
Jones and Petrovskaya are considered to be analogous art because they are directed to augmenting scenes using projectors and cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of augmenting complex surfaces with projector-camera systems (as taught by Jones) to detect depth discontinuity and distinguish the regions (as taught by Petrovskaya) because the combination can distinguish the regions that may have changed (Petrovskaya ¶0145).

Regarding claim 38, Jones teaches the method of claim 1, but does not appear to explicitly teach detecting a depth discontinuity in the three-dimensional representation of the scene; and distinguishing the first region of the scene from the second region of the scene based on the depth discontinuity.
Pertaining to the same field of endeavor, Petrovskaya teaches detecting a depth discontinuity in the three-dimensional representation of the scene; and distinguishing the first region of the scene from the second region of the scene based on the depth discontinuity (Petrovskaya ¶0141: “To detect a range discontinuity, some embodiments compare the depth values of neighboring pixels”; Petrovskaya ¶0145: “some parts may have changed. In these cases, it may be useful to re-map only the changed areas … the portions selected for removal may be specified by a user, or may be identified based upon a comparison of new data with the old depth data”; Petrovskaya ¶0309: “This may help to prevent virtual objects showing through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of augmenting complex surfaces with projector-camera systems (as taught by Jones) to detect depth discontinuity and distinguish the regions (as taught by Petrovskaya) because the combination can distinguish the regions that may have changed (Petrovskaya ¶0145).

Claim(s) 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett R. Jones (“Augmenting Complex Surfaces with Projector-Camera Systems,” MS Thesis, University of Illinois at Urbana-Champaign, 2010), in view of Grundhofer (US 2016/0134851 A1), hereinafter referred to as Jones and Grundhofer, respectively.
Regarding claim 27, Jones teaches the method of claim 1, further comprising: 
capturing a baseline image depicting the scene in a field of view of the camera; transforming the baseline image into a corrected color image based on the pixel correspondence map, the corrected color image depicting the scene from a perspective of the light projector (Jones Fig. 4.4, pg. 18, pg. 19,  Fig. 4.6, pg. 20, Fig. 4.8, pg. 22, Ch. 4 discussed above); 
rendering the corrected color image; aligning a second visual asset to a second region of the scene depicted in the corrected color image; warping the second visual asset according to a second profile of the second region of the scene characterized in the three-dimensional representation of the scene; and projecting the second visual asset, via the light projector, onto the second region of the scene (Jones Fig. 4.9 & pg. 21-22 discussed above; Jones pg. 39: Jones Figs. 6.5-6.8).
However, Jones does not appear to explicitly teach using a creator window at a computing device.
Pertaining to the same field of endeavor, Grundhofer teaches using a creator window at a computing device (Grundhofer ¶0038: “the calibration system 10 also includes the computer 130. The computer 130 analyzes data from both the projectors 110 and cameras 120, and also may optionally control one or more functions of either device … The computer 130 may include one or more processing elements 301 … and an input/output (I/O) interface”; see Grundhofer Figs. 1 & 9: the computing device 130 is a laptop, laptops have creator windows). In addition, Grundhofer also teaches correcting color images (Grundhofer ¶0067: “the image analysis algorithm may review the calibration images 208 to detect regions that differ in one or more properties, such as, but not limited to, brightness, color or hue, as compared to surrounding regions. In this example, the pattern elements 151 captured will be brighter and may have a different color than the surrounding areas of the pattern 150, and so allows the processing element 112 to detect their location”).
Jones and Grundhofer are considered to be analogous art because they are directed to projecting images onto a surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projector-camera system for augmenting complex surfaces (as taught by Jones) to use a creator window at a computing device (as taught by Grundhofer) because the combination enables the user to control, manipulate, and calibrate various components (Grundhofer ¶0042).

Regarding claim 32, Jones teaches the method of claim 1: 
Jones Fig. 4.4, pg. 18: “Once these camera to projector correspondences are determined, checkerboard to camera correspondences can be transformed into checkerboard to projector correspondences”; Jones pg. 19: “the goal is to establish exact projector correspondences in a single pattern, to reduce artifacts from calibration target movement … the corners of the pattern can serve as spatial codes yielding projector to world space correspondences”; Jones Fig. 4.6: shows an example color checkboard pattern; Jones Fig. 4.8, pg. 22: “an idealized camera checkerboard is generated by transforming the exemplar checkboard with H1”; further see Jones Ch. 4 for more details on projector camera calibration); and
based on selection of a first object, from the set of objects, in the corrected color image and selection of the first visual asset: defining the first region of the scene bounded by a perimeter of the object depicted in the corrected color image; and linking the first visual asset to the first region of the scene; wherein warping the first visual asset according to the profile of the first region of the scene comprises warping the first visual asset according to the profile of the first object, located at the first region of the scene, characterized in the three-dimensional representation of the scene; and wherein projecting the first visual asset onto the first region of the scene comprises projecting the first visual asset, via the light projector, onto the first object (Jones pg. 39: “In order to augment the surface, the virtual model is rendered from the point of view of the projector and then this image is displayed by the projector … the virtual model will project directly onto the physical model. The virtual representation of the surface texture will be aligned with the physical surface texture”; see Jones Figs. 6.5-6.8).
However, Jones does not appear to explicitly teach highlighting the set of objects over the corrected color image in a creator window.
 teaches highlighting the set of objects over the corrected color image in a creator window (Grundhofer ¶0038: “the calibration system 10 also includes the computer 130. The computer 130 analyzes data from both the projectors 110 and cameras 120, and also may optionally control one or more functions of either device … The computer 130 may include one or more processing elements 301 … and an input/output (I/O) interface”; see Grundhofer Figs. 1 & 9: the computing device 130 is a laptop, laptops have creator windows). In addition, Grundhofer also teaches correcting color images (Grundhofer ¶0067: “the image analysis algorithm may review the calibration images 208 to detect regions that differ in one or more properties, such as, but not limited to, brightness, color or hue, as compared to surrounding regions. In this example, the pattern elements 151 captured will be brighter and may have a different color than the surrounding areas of the pattern 150, and so allows the processing element 112 to detect their location”; Grundhofer ¶0091: “The laser projector 110 is calibrated using the method of FIG. 5 so that a desired input image may be translated or otherwise modified so that the image elements of the image are projected onto a desired location of the projection scene 160. This allows the projector 110 to align its output image with the image output of the video projector 100 to achieve a highlighting, accentuating, or other augmenting presentation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projector-camera system for augmenting complex surfaces (as taught by Jones) to use a creator window at a computing device (as taught by Grundhofer) because the combination enables the user to control, manipulate, and calibrate various components (Grundhofer ¶0042).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,373,325 and claims 1-20 of U.S. Patent No. 10,692,233. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a method for augmenting a scene in real space with projected content comprising: serving a sequence of setup frames to a light projector facing the scene; at a camera facing the scene, capturing a set of scan images of the scene, each scan image in the set of scan images captured during projection of a corresponding setup frame, in the sequence of setup frames, onto the scene by the light projector; calculating a pixel correspondence map based on pixel values in scan images in the set of scan images and pixel values in corresponding setup frames in the sequence of setup frames; deriving a three-dimensional representation of the scene based on the pixel correspondence map; accessing a first visual asset assigned to a first region of the scene; warping the first visual asset according to a profile of the first region of the scene characterized in the three-dimensional representation of the scene; and projecting the first visual asset, via the light projector, onto the first region of the scene.

Allowable Subject Matter
Claims 22-24, 28, 31, 33-36, 37, and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, the prior art of record teaches the method of claim 21, but does not appear to teach or suggest aligning a first side of the first visual asset to the depth discontinuity, 

Regarding claim 23, the prior art of record teaches the method of claim 1, further comprising: 
capturing a baseline image depicting the scene in a field of view of the camera; transforming the baseline image into a corrected color image based on the pixel correspondence map, the corrected color image depicting the scene from a perspective of the light projector (Jones Fig. 4.4, pg. 18: “Once these camera to projector correspondences are determined, checkerboard to camera correspondences can be transformed into checkerboard to projector correspondences”; Jones pg. 19: “the goal is to establish exact projector correspondences in a single pattern, to reduce artifacts from calibration target movement … the corners of the pattern can serve as spatial codes yielding projector to world space correspondences”; Jones Fig. 4.6: shows an example color checkboard pattern; Jones pg. 20: “We present a unique color filtered projector calibration checkerboard”; Jones Fig. 4.8, pg. 22: “an idealized camera checkerboard is generated by transforming the exemplar checkboard with H1”; further see Jones Ch. 4 for more details on projector camera calibration).
However, the prior art, alone or in combination, does not appear to teach or suggest detecting a color gradient in the corrected color image, distinguishing the first region of the scene from a second region of the scene based on the color gradient; and aligning the first visual asset to the color gradient.

Claim 24 depends from claim 23 and therefore is objected to for the same reason as claim 23 discussed above.
.
claim 28, the prior art of record teaches the method of claim 27: wherein projecting the first visual asset onto the first region of the scene comprises projecting the first visual asset, comprising a background image, onto the first region of the scene comprising a background surface (Jones Fig. 4.7 & pg. 20-21, pg. 33-34 discussed above). Pertaining to the same field of endeavor, Raskar teaches projecting a visual asset comprising an animation (Raskar Abstract: “We describe a new paradigm for three-dimensional computer graphics, using projectors to graphically animate physical objects in the real world. The idea is to replace a physical object– with its inherent color, texture, and material properties–with a neutral object and projected imagery, reproducing the original (or alternative) appearance directly on the object”; Raskar Fig. 1: the projected image is animated on the physical model).
However, the prior art, alone or in combination, does not appear to teach or suggest that the second visual asset is projected onto the second region of the scene contained within a boundary of a discrete object from a perspective of the light projector.

Regarding claim 31, the prior art of record teaches the method of claim 30: 
further comprising: generating a first horizontal setup frame comprising a first array of pixels at a resolution of the light projector, each pixel in the first array of pixels comprising a “0” value in a first characteristic position of a binary horizontal address of the pixel assigned a black pixel value, and each pixel in the first array of pixels comprising a “1” value in the first characteristic position of a binary horizontal address of the pixel assigned a white pixel value (Jones Fig. 5.2 & pg. 26 discussed above; further see Jones Ch. 5.1.1); and 
generating a second horizontal setup frame comprising a second array of pixels at the resolution of the light projector, each pixel in the second array of pixels comprising a “0” value in a second characteristic position of a binary horizontal address of the pixel assigned a black pixel value, and each pixel in the second array of pixels comprising a “1” value in the second Jones Fig. 5.2 & pg. 26 discussed above; further see Jones Ch. 5.1.1).
However, the prior art, alone or in combination, does not appear to teach or suggest that compiling the set of black-and-white horizontal scan images into the horizontal composite scan image comprises calculating the horizontal composite scan image based on a sum of: the first black-and-white horizontal scan image, weighted based on a first value of the first characteristic position; and the second black-and-white horizontal scan image, weighted based on a second value of the second characteristic position; and wherein calculating the pixel correspondence map comprises writing pixel values in the horizontal composite scan image to x-component values of pixels at corresponding pixel addresses in the pixel correspondence map.

Regarding claim 33, the prior art of record teaches the method of claim 1, but does not appear to teach or suggest that in response to a scope of the warp exceeding a threshold scope, transforming the warp from the camera domain to a light projector domain based on the pixel correspondence map.

Regarding claim 34, the prior art of record teaches the method of claim 1, but does not appear to teach or suggest that in response to a scope of the warp exceeding a threshold scope, performing the processes described in claim 1, i.e., serving the sequence of setup frames to the light projector; capturing a second set of scan images of the scene; calculating a second pixel correspondence map based on pixel values in scan images in the second set of scan images and pixel values in corresponding setup frames in the sequence of setup frames;  deriving a second three-dimensional representation of the scene, from a perspective of the light projector, based on the second pixel correspondence map; warping the first visual asset according to a second profile of the first region of the scene characterized in the second three-

Regarding claim 35, the prior art of record teaches the method of claim 1, but does not appear to teach or suggest that in response to a trigger event, projecting the second visual asset, via the light projector, onto the second region of the scene.

Claim 36 depends from claim 35 and therefore is objected to for the same reason as claim 35 discussed above.

Regarding claims 37 and 38, the prior art of record teaches the processes described in claim 1, wherein the processes are performed in the baseline image of the scene or in the in the three-dimensional representation of the scene. However, the prior art, alone or in combination, does not appear to teach or suggest that during a second time period succeeding the first time period, projecting the second visual asset, via the light projector, onto the second region of the scene in response to detecting a trigger event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667